Citation Nr: 0327602	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  96-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
and panic disorder with agoraphobia.

2.  Entitlement to an initial evaluation in excess of 30 
percent for depressive disorder from September 12, 1994, to 
November 6, 1996, and from November 7, 1996, to January 31, 
2003.

3.  Entitlement to a compensable evaluation for depressive 
disorder on and after February 1, 2003, to include the 
propriety of the reduction from 30 percent to zero percent.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA), Regional Office in Winston-Salem, 
North Carolina (RO).  By rating decision dated in December 
1995, the RO granted service connection for depression as 
secondary to medication for hypertension, and assigned a 10 
percent evaluation from September 12, 1994.  The veteran 
filed a timely notice of disagreement (NOD) as to the 
evaluation assigned.  A rating decision and statement of the 
case (SOC) was issued in February 1996, which denied an 
increased evaluation, in excess of 10 percent, for the 
depressive disorder.  In March 1996 the veteran submitted a 
VA Form 9 (substantive appeal), thereby perfecting her 
appeal.

In her substantive appeal, she requested a travel board 
hearing at the RO.  By correspondence received at the RO in 
May 1996 she opted to have a hearing at the RO before a 
hearing officer in lieu of the travel board hearing.  The 
hearing was held in June 1996, a transcript of which is 
associated with the claims file.

In September 1996 the RO issued a supplemental statement of 
the case (SSOC), which awarded an increased evaluation, to 30 
percent, for the service-connected depressive disorder, 
effective September 12, 1994.  As this was not a full grant 
of the benefit sought on appeal, the claim for increase 
remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In November 1996 an SSOC was furnished to the veteran, which 
reflected consideration of an increased evaluation for her 
service-connected depressive disorder under new changes to 
the rating schedule, which became effective November 7, 1996.  
Upon review, the evaluation of 30 percent for depressive 
disorder was continued.

In December 1996 the veteran filed a claim for a TDIU, which 
the RO denied by rating action dated in February 1999.  In 
May 1999 the veteran's representative submitted a statement, 
which the Board has construed as a notice of disagreement 
with the rating decision of February 1999 which denied 
entitlement to a TDIU.  Now the RO must issue an SOC, and the 
case must be remanded for that purpose.  Where an SOC has not 
been provided following the timely filing of an NOD, a remand 
to the RO is required.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  This issue is further addressed in the remand 
portion of this decision.

In July 1999 the issue of entitlement to an increased rating 
for a psychiatric disorder, evaluated as 30 percent 
disabling, was before the Board and was remanded to the RO 
for additional development.  

In August 2002 the RO issued an SSOC, which proposed a 
reduction of the evaluation for the service-connected 
depressive disorder from 30 percent to zero percent.  In 
addition, in an August 2002 rating decision, service 
connection was denied for bipolar disorder and panic disorder 
with agoraphobia.  A timely notice of disagreement and 
substantive appeal have been received.  This issue is further 
addressed in the remand portion of this decision.

The Board is cognizant of the fact that the veteran has 
appealed the disability ratings initially assigned following 
the grant of service connection for depressive disorder.  
Thus, in accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), consideration must be given to assigning a staged 
rating if, at any time during the period in question, the 
veteran has shown disablement warranting an evaluation 
greater than the assigned rating.  


FINDINGS OF FACT

1.  Service connection was granted for a depressive disorder 
(as secondary to the veteran's taking medication for her 
service-connected hypertension disability), which was 
manifested by definite social and industrial impairment.

2.  Applying the rating criteria in effect prior to November 
7, 1996, for the periods from September 12, 1994, to November 
6, 1996, and from November 7, 1996, to January 31, 2003, the 
medical evidence does not show that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; or that her 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

3.  Applying the rating criteria in effect on and after 
November 7, 1996, for the period from November 7, 1996, to 
January 31, 2003, the veteran has not shown occupational and 
social impairment with reduced reliability and productivity 
due to symptoms associated with her depressive disorder. 

4.  For the period on and after February 1, 2003, the 
probative evidence shows that the veteran's service-connected 
depressive disorder may have somewhat adversely affected 
relationships with others, but the objective evidence does 
not show that her depressive disorder has caused impairment 
of her working ability or that symptoms have been severe 
enough to interfere with occupational and social functioning.  

5.  The November 2002 rating action that reduced the 
evaluation assigned for depressive disorder from 30 percent 
to zero percent was based on review of the entire record, 
examinations that were as full and complete as that on which 
the 30 percent evaluation was assigned, and a finding that 
the depressive disorder secondary to medication for 
hypertension had been resolved.

6.  The probative and competent evidence shows that the 
veteran's service-connected depressive disorder secondary to 
taking medication for hypertension has resolved.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for depressive disorder from September 12, 1994, to 
November 6, 1996 and from November 7, 1996, to January 31, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9405 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2002).

2.  The criteria for a compensable evaluation for depressive 
disorder on and after February 1, 2003, to include 
consideration of the propriety of the reduction from 
30 percent to zero percent, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.7, 4.132, 
Diagnostic Code 9405 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran is service-connected for hypertension, and for 
depressive disorder as secondary to medication taken for the 
hypertension.  VA treatment records reveal that she was 
prescribed Atenolol for treatment of her service-connected 
hypertension disability.  In particular, a February 1994 VA 
medical progress note provided a clinical impression of 
increased blood pressure, and included in the treatment plan 
was a recommendation to increase the Atenolol to 50 
milligrams twice daily.

In addition, VA medical records show that in 1995 the veteran 
was seen for depression.  She reported that her depression 
had begun when she was put on Atenolol for high blood 
pressure.  She stated that she had felt great until she took 
the Atenolol.  She stated that after she had taken the 
Atenolol she would cry for no reason.  In addition, she would 
stay in her room for two or three hours at a time because she 
would feel depressed.  She also indicated that, since she had 
discontinued the Atenolol and had gone back on 
hydrochlorothiazide (HCTZ), she had felt better, and the 
depression, which had been present three to four times a 
week, would occur once every week or two.  However, she 
stated that the depression was still severe enough to warrant 
a medication evaluation.  She denied any prior history of 
depression or any other psychiatric problem.  The clinical 
impression at that time was "rule out" depression.

In June 1995 the veteran filed an informal claim of 
entitlement to service connection for depression.

An August 1995 medical report from the VA mental health 
clinic indicates that the veteran had been treated for 
depression, which had been improved with Prozac.  She 
reported symptoms of a lack of energy, sleeping all the time, 
and irritability for the previous six months.  She stated 
that she could not concentrate.  She denied suicidal 
ideation.  The resultant clinical impression was depression.  
Under a treatment plan, she was prescribed Prozac.

A VA psychiatric examination for compensation purposes was 
conducted in November 1995.  At the examination the veteran 
reported that she began treatment for hypertension during 
service, and later received treatment for hypertension at the 
Fayetteville VA Medical Center (MC).  She reported that she 
had started taking Atenolol the prior year and had begun to 
feel increasingly depressed, irritable, and, at times, 
suicidal.  She stated that she had found it increasingly 
difficult to be around other people, especially in crowds, 
and that she was unable to function at work.  She had been 
placed on leave from work.  She indicated that the Atenolol 
had been decreased and discontinued, with her having received 
HCTZ, with better control of her blood pressure.  She related 
that, after the medication changed and treatment with Prozac, 
the depression had decreased to some extent, but she still 
felt unable to deal with crowds, and continued to have mood 
swings.  Objective findings revealed the veteran was 
appropriately dressed and alert and pleasant.  She provided 
the history as stated above with verbal productivity, 
orientation, memory, insight, and judgment, which appeared 
adequate.  The diagnosis was depressive disorder, NOS (not 
otherwise specified).  The examiner noted that depression, 
according to the literature, was a possible adverse effect 
from taking Atenolol.  The examiner opined that the veteran's 
depression was directly related to her treatment for the 
service-connected hypertension.  

By rating decision dated in December 1995 the RO granted the 
veteran's claim for service connection for depression, as 
secondary to medication taken for the service-connected 
disability of hypertension.  An evaluation of 10 percent was 
assigned effective from September 12, 1994, the date the 
veteran was seen at the VAMC for a psychiatric consultation.

She filed a notice of disagreement, in which she disagreed 
with the 10 percent evaluation the RO had assigned for the 
service-connected depression.  In her NOD she asserted that 
she was not working, and had not worked since April 1995.  
She further asserted that she was still unable to deal with 
crowds, suffered mood swings, and did not want anyone to 
touch her.

VA outpatient treatment reports, dated in January 1996, 
indicate that the veteran had not taken her medication for 
two months, was not sleeping, and could not stand to be 
around her children.  She complained that she was put on 
hypertensive medication, which made her depressed, and she 
had never gotten over it.  She stated that she had lost the 
job she had held for seven years.  She indicated that she 
could not stand crowds, she would stay in her room by 
herself, and she did not drive.  She denied suicidal 
ideations, hallucinations, and delusions.  On examination she 
was tearful but not suicidal.  The depression was noted as 
mild.  She was alert and oriented.  The diagnostic impression 
was major depression.

In a February 1996 report of the VA mental health clinic, it 
was noted that the veteran could not stand crowds and she did 
not want to be touched by her six-year-old child.  It further 
noted that she had poor concentration and no energy.

In addition, in February 1996 the RO considered the veteran's 
claim for an increased evaluation for depressive disorder and 
denied the claim.  The evaluation for depressive disorder was 
continued at 10 percent.  

In March 1996 the veteran was seen at the mental health 
clinic with complaints of depression.  She denied any 
thoughts of suicide or homicide, however, she stated that she 
had had thoughts of killing people but she had no plan and no 
one in particular in mind.  She reported that she would cry 
for no reason and she expressed that she wanted to be 
hospitalized.  She again reported that her depression had 
come about as a result of blood pressure medication.  It was 
noted that her mother and family were very supportive.  
During an April 1996 session, she reported that she had a 
very supportive social circle.  She discussed reading with 
her daughter and grocery shopping.  She also discussed doing 
volunteer work at a rest home.  At another session in April 
1996 she stated that she was doing much better than the 
previous week.  She reported that she was unable to volunteer 
at the rest home.  She talked about her panic attacks, crying 
spells, and not doing anything.  However she reported that 
she had met someone who had the same problem, and they had 
planned to help one another.  She stated that she was still 
depressed and crying.

In May 1996 the veteran underwent a social work assessment.  
During the interview, she reported that she was depressed and 
had lost interest in all social activities with her friends, 
her children, and her male companion.  She stated that she 
did not attend her children's school functions or participate 
in activities with her children as she once had done.  She 
stated that she had discontinued a relationship with her male 
companion due to her lack of sexual interest, and she could 
not tolerate him touching her.  She reported that her job 
performance was poor.  She stated that she felt useless and 
hopeless, as if she did not have a life.  She reported having 
suicidal ideation in the past but she did not feel suicidal 
or homicidal at that time.  It was noted that she was very 
tearful throughout the interview.  She described herself as a 
sociable and happy person, but that she changed when she 
began taking medication for hypertension.  She reported anger 
and resentment towards the doctor who prescribed the 
hypertensive medication to her.  

In a June 1996 progress note of the mental health clinic it 
was noted that the veteran was seen for therapy and appeared 
less depressed, but was still having a difficult time getting 
away from her room and interacting with people.  It was noted 
that she was still not able to return to work because she was 
having a difficult time being around people.

The veteran proffered oral testimony at a hearing before a 
hearing officer at the RO in June 1996.  She testified that 
she had left her job after taking six months of medical 
leave, because her medical condition had not improved.  She 
stated that she experienced symptoms of not talking and she 
spent all her time in her room alone.  She reported t0hat she 
did not leave the house for any reason.  She stated that she 
could not "deal" with her children.  She reported that she 
did not go to bed at night, but would sleep in the morning.  
Hearing Transcript (Tr.), pp. 2-3.  She stated that, despite 
going off the medication, she continued to have depression 
and that it had worsened.  Tr., p. 4. 

In July 1996 the veteran was seen in the mental health clinic 
for an individual therapy session.  It was noted that she 
appeared to be improved.  She reported that her crying spells 
had improved, but she was still having a difficult time 
leaving her home or being with people.

In addition, in July 1996 the veteran underwent a VA 
neuropsychiatric examination.  The medical history as 
reported by the veteran indicated that she was fine up until 
she started on Atenolol in 1994.  After taking Atenolol she 
became depressed.  She was more withdrawn, tearful, and 
irritable.  She could not stand to be around people.  She 
stated that about one year ago she discontinued the Atenolol 
and was put on HCTZ, and the Prozac she had been prescribed 
was substituted with Zoloft.  She disclosed that she had done 
reasonably well on the Zoloft, although she still had some 
depression.  She reported that she had moved in with her 
mother because of her functioning problems.  She stated that 
she might have a couple of good days where she could do a 
number of things, but then she would have a bad day when she 
was unable to do much.  On the bad days, her mother would 
take over for her.  When she stopped the Atenolol she noticed 
no improvement in the depression.  She had to quit her job in 
shipping and receiving because she was irritable and would 
run-off customers.  On objective clinical evaluation, she was 
oriented and alert.  Her memory was good, and her judgment 
and insight were fairly good.  Her speech was at a normal 
rate and tone, with good vocabulary and grammar.  She did not 
have pressured speech, flight of ideas, or loose 
associations.  There were no hallucinations, delusions, 
paranoia, or ideas of reference.  She had a mildly depressed 
affect with some tearfulness, and she had mild anxiety.  The 
diagnosis was major depression, in partial remission.  The 
examiner noted that it seemed that it was initiated by the 
Atenolol and, even though the Atenolol had been withdrawn, it 
seemed that some of the depression still remained.

By rating decision of September 1996, the RO granted an 
increased evaluation to 30 percent for depressive disorder, 
effective September 12, 1994.  In November 1996 the RO issued 
an SSOC to reflect consideration of an evaluation for the 
service-connected depressive disorder under the change in the 
rating schedule for mental disorders, which were effective 
November 7, 1996.  

A report of the mental health clinic social worker reveals 
the veteran was seen in October 1996.  It was noted that she 
was crying and she stated that she had had a difficult time 
leaving her home or being around her children and family.  

In a February 1997 VA outpatient treatment record it was 
noted that the veteran reported continued anger and rage.  
She stated that she did not drive, for fear of impulse 
control.  On examination, her mood was depressed, mild, 
tearful, and in control of impulses.  In a March 1997 VA 
outpatient treatment record, it was indicated that she was 
doing well.  Her appetite was good and her sleep was better.  
She was not suicidal or homicidal.  Her concentration was 
good.  She was alert and oriented times three.  Her judgment 
and short-term memory were good.  The diagnosis was dysthymia 
(resolved).

A clinical assessment and treatment plan from the Cardinal 
Clinic, dated in June 1997, notes the veteran's report of 
being isolated in her room, attributed to depression and also 
not leaving home or being willing to ride or drive on the 
highway, attributed to anxiety.  It was noted that she had 
been increasing alcohol use in a manner that was "daily and 
excessive".  The diagnoses under Axis I were major 
depressive disorder, and panic disorder with agoraphobia.  
Psychiatric evaluation from the Cardinal Clinic performed in 
September 1997 indicated that the veteran reported a relapse, 
and she had stayed in her bedroom for seven days.  She 
reported feeling lower energy, an inability to do anything, 
decreased appetite, and a decrease in self-confidence.  The 
clinician noted that the veteran was anxious, and indicated 
that she had had two panic attacks; she was oriented times 
three and cried throughout the examination.  It was also 
indicated that her impulse control, remote and recent memory, 
and judgment were impaired.  Her attention/concentration was 
noted to be severely distractible.  She had some 
suicidal/homicidal ideations, although she would contract for 
safety and stated that she would call someone before she 
acted.  The clinical assessment was increase in depressed 
mood due to relapse, with anxiety and behavior change.

A VA examination for mental disorders was conducted in 
December 1997.  The veteran reported that she had had 
difficulty with her emotions for some years.  She stated that 
she had never been hospitalized and was always treated as an 
outpatient.  She disclosed that her main symptoms were crying 
with intermittent sleep, fair appetite, and concentration.  
She also stated that she had had episodes of anxiety.  She 
would spend a lot of time by herself, she would feel 
depressed, and she would cry a fair amount of the time.  On 
examination she was alert and cooperative.  There were no 
loosened associations or flight of ideas.  There were no 
bizarre motor movements or tics.  Her mood was tense and at 
times tearful, and her affect was appropriate.  She had no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  She was oriented times three.  Her memory, 
both remote and recent, was good.  Her insight and judgment 
and intellectual capacity appeared to be adequate.  The 
diagnosis was major depression, recurrent.  Her Global 
Assessment of Functioning (GAF) score was 58.

The RO issued an SSOC in February 1999, which continued the 
evaluation for depressive disorder at 30 percent.  The RO 
considered the issue under both the old and the revised 
versions of the applicable regulations.

The veteran underwent a psychiatric evaluation at Cardinal 
Clinic in October 1999.  It was noted that she was tearful, 
made little eye contact, and appeared very distraught.  Her 
speech was barely audible and relatively non-spontaneous.  
Her thought process was impoverished.  She acknowledged some 
suicidal thoughts but was able to contract for safety.  She 
reported perceptual distortions of hearing her name called 
when she knew there was nobody there.  There was no evidence 
of visual or auditory hallucinations.  Her attention was 
good.  Her memory was difficult to ascertain.  She was only 
moderately cooperative, and her insight was fair.  The 
clinical assessments under Axis I were major depression, 
recurrent; and panic disorder with agoraphobia, recurrent.  
Her GAF score was 50.

A VA examination for mental disorders was conducted in April 
2000.  There were no loose associations or flight of ideas, 
and no bizarre motor movements or tics.  Her mood was tense 
and tearful, and her affect was appropriate.  There were no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  She was oriented times three, and her memory 
for both remote and recent was good.  Her insight, judgment, 
and intellectual capacity appeared to be adequate.  The 
diagnosis was major depression in partial remission.  Her GAF 
was 50, indicative of serious impairment in social and 
occupational functioning, no friends, and unable to keep a 
job.  In regard to the question of the Atenolol precipitating 
the veteran's depression, the examiner commented that, 
although the veteran had stated that she felt no difference 
in her depression when the Atenolol was stopped, the record 
contained the impression of a contrary indication in 1995.  
Nonetheless, she had not been on Atenolol for over five 
years, and there was no change in her mental state.  The 
examiner further commented that the record also showed a 
report of depressed mood that would occur sporadically, and 
that some days she would be depressed and other days she 
would not, and it had become more consistent.  The examiner 
opined that it was not possible, without resorting to 
speculation, to say with any medical certainty that the 
veteran's depressive illness was directly the result of 
taking Atenolol.  In order to more clearly ascertain the true 
nature and extent of her psychiatric symptoms, psychological 
testing was indicated at that time.  

In a New York HHS health summary dated in September 2001, it 
was indicated that the veteran had undergone a mental health 
psychiatric evaluation.  Her chief complaint was depression 
"Like a high, mood swings[,] worse when down."  She 
reported that she had mood swings on a weekly basis, mostly 
down.  When high, she would be elated, talking non-stop, with 
shopping sprees.  She further reported that her sleep, 
appetite, and interests would alter according to her mood.  
She admitted that she had "anxiety attacks" when she would 
go somewhere, and would get lost.  She stated that she always 
had company when she went out.  On examination, she was 
cooperative.  Her mood and affect were depressed.  The 
quality of her speech and thought was unremarkable.  She was 
oriented to time, place, and person; her memory was intact.  
The diagnosis under Axis I was "rule out" bipolar disorder.  
The severity of stresses was noted to be mild under Axis IV.  
Her GAF score was 60.  

Upon VA examination for mental disorders in February 2002, 
the veteran reported her medical history as noted previously.  
She also stated that she had never married and had had no 
relationships since 1995 due to her irritability and 
inability to tolerate being touched by others, including her 
own children.  She stated that she also suffered from 
claustrophobia and panic attacks, which required her to 
always leave a door open when in a room, even when alone in 
her own room.  She stated that she could not drive due to 
panic attacks she had experienced, which would only occur 
when she was on the highway.  On examination the veteran was 
appropriately groomed, and displayed no psychomotor disorder 
disturbance.  She was tearful shortly after beginning the 
interview and remained so throughout most of the appointment.  
She tended to be underproductive but responsive to questions, 
somewhat vague in responses.  Her mood was given as "I just 
want this to get better", referring to her depression.  Her 
affect was labile and tearful, without evidence of 
irritability or agitation.  She was well oriented times 
three.  She complained of short-term memory deficits, but not 
long-term memory problems.  There were no gross deficits 
displayed in the interview.  She denied perceptual 
disturbances, and delusions were not elicited.  Her form of 
thought and interview was logical and goal directed.  She 
denied suicidal or homicidal ideation.  Her insight and 
judgment appeared grossly intact.  Test results revealed that 
she endorsed many severe symptoms that were not endorsed even 
by acutely psychotic psychiatric inpatients, yet her item 
response style did not indicate confusion on the Minnesota 
Multiphasic Personality Inventory (MMPI-II).  Her performance 
on the Million Clinical Multiaxial Inventory (MCMI-II) was 
also characterized by an extremely high level of symptom 
reporting which elevated many scales, including depression, 
dysthymia, and various personality disorder traits.  Her 
performance on the TSI, given to check for potential PTSD-
like symptoms, was also indicative of a high level of 
inconsistent responses, with significant elevations on scales 
tapping depression, anger/ irritability, and tension 
reduction behaviors.  Her performance on the face-valid Beck 
Depression Inventory (BDI) produced a score in the 
"extremely severe" range of depression.

In summary the examiner noted that the veteran's performance 
in that evaluation appeared to be problematic, given her 
relatively consistent report of symptoms as found in her 
claims file, as compared to suggestion of symptom over-
reporting on psychometrics and previously unreported symptoms 
found in recent medical records obtained via remote 
electronic access.  The examiner also noted that the 
Diagnostic and Statistical Manual of Mental disorders, 4th 
Edition (DSM-IV) indicates that co-morbidity rates for panic 
disorder with major depression can range from ten to sixty-
five percent.  The examiner stated that the veteran had also 
been relatively consistent in reporting irritability with her 
family and others, including a report in the current 
interview of throwing objects at family who irritated her.  
He further stated that depression, anxiety symptoms, and 
irritability were also reported in the New York HHS records, 
but they also included her report of euphoria and elation 
with behavioral hyperactivity, symptoms that are not seen in 
prior reports found in her claims file.  The examiner further 
stated that, if that symptom report is considered valid, then 
it is his opinion that the veteran's depression could be part 
of a bipolar disorder as suggested in the psychiatric 
evaluation from New York.  

The examiner further noted that the etiology of the veteran's 
reported symptoms cannot be stated with medical certainty, 
and therefore, what followed was speculative opinion.  
Moreover, given the veteran's relatively consistent report of 
depressive symptoms, along with indications of irritability 
and elevated mood to at least one other set of clinicians, 
the current examiner's diagnostic impression, without the 
benefit of psychometrics, was of a bipolar disorder within 
which the depression had occurred.  

The examiner opined that, if the veteran's report were taken 
at face value, the depressive episodes, which she reported, 
might have been precipitated by the use of Atenolol, but 
would clearly not be maintained by the medication once it had 
been withdrawn.  The veteran had also been relatively 
consistent in reporting panic and agoraphobia-like symptoms, 
which can arise from depressive disorders.  She had primarily 
reported her most disabling symptoms as lack of concentration 
and inability to work with others, the latter due both to 
anxiety as well as irritability.  Similarly, her inability to 
drive was reported to be due to anxiety/panic symptoms.  If 
the anxiety and irritability were presumed to arise from a 
bipolar depressive disorder, it was the examiner's opinion 
that it was highly unlikely for that to result from the 
administration of Atenolol.  If, however, those symptoms were 
only due to a unipolar depression and a co-morbid panic 
disorder, then it might have been possible that the Atenolol 
administration precipitated an initial depressive episode, 
but still it would not have been likely that it would be 
maintained in the absence of the medication.  Accordingly, it 
was presumed that only the initial precipitation of 
depressive symptoms during the administration of medication 
should be presumed service connected - with the most 
debilitating symptoms occurring since that time, which 
involved panic/anxiety and symptoms of mania/irritability.  

The examiner further noted that making such supposition was 
problematic given the apparent unreliability of the veteran's 
symptom report, as suggested by psychometrics and the New 
York medical records.  If the veteran's symptom report was 
taken at face value, her symptoms of depression, anxiety, and 
irritability would essentially render her unemployable.  
However, it was presumed that the medication in question was 
responsible only for the precipitation and not the 
maintenance of the veteran's current symptoms.  The diagnoses 
under Axis I were bipolar II disorder, predominantly 
depressed; and panic disorder, with agoraphobia.  Her GAF 
score was 40 (based upon the veteran's report of her 
inability to work).  Her highest GAF score in the past year 
was 60 (as per the New York HHS psychiatric evaluation).

In March 2002 the RO requested a further review of the record 
and an additional medical opinion.  Specifically, the RO 
requested a psychiatric examiner to assess the available 
findings and provide a medical opinion as to the severity and 
the extent of the "service-connected" aspect of the 
veteran's psychological state.  

In April 2002 a psychiatric examiner  responded to the RO's 
request.  He noted that the veteran was seen by him in April 
2000 and that he had received the February 2002 psychological 
testing report.  He stated that the veteran was service-
connected for depression secondary to medications for 
hypertension.  The history as provided by the veteran was 
that she became depressed after taking medication for 
hypertension and, although she had improved, she had never 
completely recovered and continued to have depressive spells.  

Furthermore, medical records dated in 2001 described episodes 
of the veteran experiencing elevated mood.  It was noted that 
she had periods of "high" and mood swings that were worse 
when down.  The veteran described her highs as being elated 
periods, with non-stop talking and shopping sprees.  She 
reported periods of being awake for two or three days without 
sleep, decreased appetite, and increase in interests.  The 
diagnosis in the 2001 reports was "rule out bipolar 
disorder, onset age 42."  With that information in mind, and 
the results of the psychological testing and evaluation 
performed, the examiner made diagnoses of bipolar disorder, 
panic disorder with agoraphobia; depression NOS secondary to 
medication, resolved, not found on current examination.  Her 
GAF score was 40 with marked impairment in social 
functioning, unable to work.

The examiner further commented that, from a review of the 
record and the examination, the most likely explanation of 
the veteran's present state was that of a bipolar disorder.  
That is, she had episodes of elevated moods and of 
depression.  She seemed to spend more time with depressive 
episodes than elevated mood, which was not unusual.  Her 
initial period of depression does seem to have occurred after 
Atenolol was prescribed, but that medication was stopped.  It 
was the opinion of the examiner that depression was either 
secondary to the medication or the first onset of her bipolar 
depression symptoms.  Because there is some reported 
improvement noted in the veteran's chart, the examiner stated 
that it is as likely as not that the depression at that time 
was either due to or significantly caused by her medication.  
With proper treatment and discontinuation of the medication, 
that depression should have resolved, and any further 
episodes of depression would be secondary to her bipolar 
disorder.  It was also the examiner's opinion that Atenolol 
did not precipitate the bipolar disorder.  Therefore, the 
examiner characterized the severity and extent of the 
veteran's service-connected aspects of her psychological 
state as "none", and opined that her current symptoms are 
related entirely to her current diagnosis, which is bipolar 
disorder and panic disorder.


In August 2002 the RO issued an SSOC in which it was proposed 
to reduce the 30 percent evaluation for depressive disorder 
to zero percent.  In November 2002 the RO issued an SSOC 
which effectuated the reduction from 30 percent to zero 
percent for depressive disorder, effective February 1, 2003.  

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000 (VCAA)

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim, and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in February 1996, SSOCs issued in September 1996, 
November 1996, February 1999, and August and November 2002, 
and the text of the Board remand, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate her claim.  Likewise, she has also 
been given notice that VA has a duty to assist her in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(requiring VA to communicate with claimants as to evidence 
development requirements of VCAA).

In this regard, the Board notes the June 2001 letter in which 
the RO advised the veteran of the enactment of the VCAA and 
what evidence is necessary to establish entitlement, what 
information or evidence the VA would need from her, that VA 
would make reasonable efforts to obtain relevant evidence on 
her behalf, and of her responsibility in obtaining such 
evidence.  See Quartuccio, supra, see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring Board to 
identify documents containing VCAA notification).

In view of the foregoing, it also appears that all obtainable 
evidence identified by the veteran relative to her claim has 
been obtained and associated with the claims folder, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board believes that the RO obtained all relevant medical 
records that the veteran sufficiently identified.  
Furthermore, as discussed in the Factual Background, above, 
the veteran has been afforded VA psychiatric examinations.  

The Board notes that the competent evidence includes 
reference to the effect that the veteran is currently 
receiving Social Security Administration (SSA) disability 
benefits and therefore claims to have been found disabled by 
the SSA.  There is, however, no indication that SSA 
considered evidence not currently in the claims file with 
regard to the veteran's service-connected depressive 
disorder.

Indeed, SSA disability determinations are usually pertinent 
to VA disability adjudication.  See Masors v. Derwinski, 2 
Vet. App.181, 188 (1992).  I n this case, however, even if 
SSA's disability decision established disability on the basis 
of the severity of the veteran's depressive disorder, it 
would only demonstrate the existence of a current disability, 
and that issue is not in dispute in this instance.  
Furthermore, the Board notes that SSA's inquiry as to the 
onset of disability for the purpose of retroactive benefits 
determines the last date the veteran performed substantial 
gainful activity and awards benefits no earlier than that 
date.  See 20 C.F.R. §§ 404.1571, 416.971 (2001).  Since she 
reported that her employment was terminated in 1995 SSA's 
disability evaluation was likely limited to a request for and 
an analysis of evidence immediately preceding 1995 and 
thereafter.

The Board is of the opinion that the evidentiary record 
contains significant medical evidence of the historical and 
current status of the veteran's depressive disorder for 
purpose of determining whether an increased evaluation is 
warranted.  Based upon the foregoing, SSA records are deemed 
not to be relevant to the claim in this instance for an 
increased evaluation.

In summary, we find that VA has satisfied its duty to assist 
the appellant in obtaining evidence to the extent necessary 
to substantiate her entitlement to the benefits sought on 
appeal, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The Board therefore finds 
that no useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  For the same 
reasons, the Board concludes that any defect in meeting the 
technical requirements of the VCAA is nonprejudicial and 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.  


The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The evidence indicates that the veteran's psychiatric 
problems have been classified primarily as major depression.  
The RO has evaluated the veteran's claim under 38 C.F.R. 
§ 4.132, Diagnostic Code (DC) 9405 (1995) (dysthymic 
disorder; adjustment disorder with depressed mood; major 
depression without melancholia), and DC 9434 (2002) (major 
depressive disorder).  The Board points out that the 
diagnostic codes and provisions relating to mental disorders 
were revised effective November 7, 1996.  See 61 Fed. Reg. 
52,695-702 (Oct. 8, 1996).  The changes included 
redesignation of section 4.132 as 4.130, and the revision of 
the newly redesignated section 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994 (DSM-IV), which replaced DSM-III-R.

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas, supra.

The General Counsel of VA has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); see also DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Under the regulations effective prior to November 7, 1996, 38 
C.F.R. § 4.132, Diagnostic Code 9405, a 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.

A 50 percent rating requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.

A 30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.

A 10 percent evaluation is warranted when there are less than 
the criteria for the 30 percent, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  

A zero percent evaluation is assigned when there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  

Under the above criteria, as to a 30 percent evaluation, it 
should be noted that, in Hood v. Brown, 4 Vet. App 301 
(1993), the Court stated that the term "definite" in 38 
C.F.R. § 4.132 is "qualitative" in character, whereas the 
other terms are "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a matter 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  See 38 U.S.C.A. § 
7104(d)(1).

In a precedent opinion issued in response to the Hood 
decision, the VA General Counsel concluded that "definite" 
is to be construed as "distinct, unambiguous and moderately 
large in degree."  It represents a degree of social and 
industrial impairment that is "more than moderate but less 
than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite," pursuant to 38 U.S.C.A. § 7104(c), and will 
address the merits of the veteran's claim, under the criteria 
in effect prior to November 1996, with these considerations 
in mind.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9434, 
effective November 7, 1996, a major depressive disorder is 
rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants an evaluation of 100 percent.

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work- like setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of 



inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms with decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.

A zero percent evaluation is assigned when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from DSM-IV).  A GAF score is highly probative, as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 31-40 denotes some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Id.  A GAF score of 
41-50 denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Id.  A GAF 
score of 51 to 60 denotes moderate symptoms, or moderate 
difficulty in social and occupational functioning.  

As noted above, the veteran's disorder has been considered 
under the former and revised criteria. 




1.  Initial evaluation in excess of 30 percent for depressive 
disorder from
September 12, 1994, to November 6, 1996, and from
November 7, 1996, to January 31, 2003

For the period from September 12, 1994 (the effective date of 
the award of 30 percent for depressive disorder) through 
November 6, 1996 (the last date the former regulations for 
mental disorders were in effect), only the former regulations 
can be applied to the veteran's claim for an increased 
evaluation, as the retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); see also DeSousa, supra.

In this instance, the evidence of record does not reflect 
that the symptoms required for an initial evaluation in 
excess of 30 percent, for the veteran's depressive disorder 
under the former criteria of DC 9405, were present during the 
stated period.  In terms of the former criteria, the Board 
simply does not find any evidence of considerable psychiatric 
impairment.  The medical evidence, including the November 
1995 and July 1996 VA examination reports, essentially 
revealed that the veteran exhibited mild to moderate degrees 
of disability in terms of social and occupational 
functioning.  In April 1996 the veteran discussed that she 
had been reading with her daughter and grocery shopping.  She 
also reported that she had met someone and they had planned 
to help one another.  Such interaction with these individuals 
is not indicative of considerable impairment, as required 
under the regulations for an increased evaluation to 50 
percent.  Furthermore, with respect to her employment, the 
information from her former employer revealed that she was 
granted family medical leave in April 1995 and, when the 
leave had expired, she voluntarily quit the job.  There is no 
objective evidence of record that the veteran was 
occupationally impaired due to symptoms associated with her 
service-connected depressive disorder.  Based upon the 
foregoing, there is no basis for concluding that the 
veteran's depressive disorder produces more than "definite" 
social and industrial impairment during the period in 
question, which warrants a 30 percent disability evaluation 
under the regulations in effect prior to November 7, 1996.  
Thus, an evaluation in excess of 30 percent for the period in 
question is not warranted.

With regard to the period from November 7, 1996, to January 
31, 2003, the Board must consider the former and revised 
versions of the criteria to determine which is more favorable 
to the veteran.  See Karnas, supra.

Here, as noted above, the veteran was assigned a 30 percent 
evaluation for depression as secondary to medication taken 
for her service-connected hypertension disability.  The 
medical history reveals that she had undergone numerous 
psychiatric evaluations.  Until the time of the psychiatric 
evaluation by the New York HHS in September 2001, the veteran 
had essentially been diagnosed with a depressive disorder 
claimed to have resulted from taking Atenolol for 
hypertension.  In September 2001 the New York HHS conducted a 
psychiatric evaluation of the veteran and rendered a 
diagnosis of "rule out" of bipolar disorder.  Depression 
was not diagnosed at that time.  

Subsequently, VA examiners endorsed and confirmed that change 
of diagnosis of the veteran's mental disorder.  On February 
6, 2002, a VA examiner diagnosed her with having bipolar II 
disorder, predominantly depressed, and panic disorder with 
agoraphobia.  He commented that the medication ( i.e., 
Atenolol) was responsible only for the precipitation and not 
the maintenance of her then current symptoms.  In addition, 
it was the medical opinion of another VA psychiatrist who 
examined the veteran in April 2002 (this psychiatrist had 
previously evaluated the veteran in April 2000), that with 
proper treatment and discontinuation of the medication 
(Atenolol) the veteran's depression should have resolved, and 
any further episodes of depression would be secondary to her 
bipolar disorder.  The VA psychiatrist further opined that 
Atenolol did not precipitate the veteran's bipolar disorder.  
Further, with regard to the severity and extent of the 
service-connected aspects of her psychological state, the 
examiner noted that there were "none".  This evidence 
reveals that the depressive disorder for which the veteran 
had been granted service connection had been ameliorated.  
Moreover, the examiner opined that the veteran's current 
psychological state was related entirely to her current 
diagnosis of bipolar disorder and panic disorder, which, the 
examiner noted, was not precipitated by Atenolol.  Therefore, 
as of February 6, 2002, the veteran was no longer diagnosed 
with a depressive disorder secondary to medication taken for 
hypertension.  The question now becomes whether an evaluation 
in excess of 30 percent was warranted for the period from 
November 7, 1996, up to February 6, 2002, when the veteran's 
diagnosis changed.

Applying the "old" and "new" criteria in determining 
whether entitlement to an evaluation in excess of 30 percent 
for the service-connected depressive disorder were met, the 
Board notes that neither "considerable" social and 
industrial impairment, nor occupational and social impairment 
with reduced reliability and productivity due to 
symptomatology associated with depressive disorder are shown 
in this case.  Significant evidence in making this 
determination is the fact that the medical report in February 
1997 showed that the veteran's mood was depressed, to a 
degree characterized as mild.  In March 1997 it was noted 
that she was doing well.  She was not suicidal or homicidal, 
her concentration was good, and her judgment and short-term 
memory were good.  In June 1997 her symptoms had increased in 
severity according to the private medical record from the 
Cardinal Clinic, which indicated that her remote and recent 
memory and judgment were impaired, her attention and 
concentration was severely distractible, and she had some 
suicidal/ homicidal ideations.  This appeared to be a 
temporary relapse because, on VA examination in December 
1997, her recent and remote memory were good, her insight and 
judgment were adequate, and her GAF score was 58, which is 
indicative of moderate symptoms.

However, the veteran was clinically assessed with a GAF score 
of 50 in October 1999 and April 2000, but it appears that 
those scores are not well supported by the evidence contained 
in the reports.  At each examination, her insight, judgment, 
and intellectual capacity appeared to be adequate.  There 
were no indications of suicidal ideation or obsessional 
rituals, or evidence that she had no friends or was unable to 
keep a job.  In September 2001 her GAF score was elevated to 
60.  It was noted that her speech and thought were 
unremarkable and her memory was intact.  Thus, the Board 
concludes that the symptoms described in the 1997-2001 
medical reports, noted above, do not approximate the criteria 
under either the "old" or the "new" version of the 
regulations to warrant an increased evaluation to 50 percent 
for a depressive disorder during the period in question.  The 
Board finds that the veteran's symptoms during the applicable 
time period approximate the criteria for a 30 percent 
evaluation under both the former and revised versions of the 
regulations, which she had already been assigned.

In addition, as noted above, the veteran's diagnosis was 
changed to bipolar II disorder, predominantly depressed; and 
panic disorder, with agoraphobia, on February 6, 2002.  The 
VA examiner in April 2002 essentially confirmed that the 
veteran no longer suffered from a depressive disorder as 
secondary to taking medication for hypertension (Atenolol).  
However, the veteran continued to receive compensation for 
her service-connected depressive disorder until January 31, 
2003.  The Board notes that, from February 6, 2002, to 
January 31, 2003, the veteran did not meet the criteria for 
an increased evaluation in excess of 30 percent for her 
depressive disorder under the former or the revised 
regulations, due to the April 2002 VA examiner's opinion that 
the severity and extent of the veteran's service-connected 
psychological state was "none", that is, no longer 
manifested to a compensable degree.  

Based upon the foregoing, the Board finds that a disability 
evaluation in excess of 30 percent for the service-connected 
depressive disorder from November 7, 1996, to January 31, 
2003, under either the former or the revised version of the 
pertinent regulations, is not warranted.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson, 
supra.  The evidence does not show disability warranting more 
than a 30 percent evaluation during any period under 
consideration, even in light of 38 C.F.R. 4.7.

2.  Compensable evaluation for depressive disorder on and 
after
February 1, 2003, to include the propriety of the 
reduction
from 30 percent to zero percent

In November 2002 the RO determined that the evaluation for 
depressive disorder, which was then evaluated at 30 percent, 
would be reduced to zero percent, effective from February 1, 
2003.  The question here is whether the veteran is entitled 
to a compensable evaluation for a depressive disorder as 
secondary to taking medication for the service-connected 
hypertension for the period on and after February 1, 2003.

In light of the fact that this issue is part of the original 
claim which was pending at the time the regulations for 
mental disorders were revised, it must be reviewed with 
consideration of the former and revised regulations.  See 
Karnas, supra.  After a thorough review of the evidence of 
record, the Board finds that a compensable evaluation for the 
service-connected depressive disorder is not warranted for 
the period on and after February 1, 2003, under either the 
former or the revised version of the regulations.  

As noted above, on February 6, 2002, the veteran underwent a 
VA examination for mental disorders and was diagnosed with 
bipolar II disorder, predominantly depressed; and panic 
disorder, with agoraphobia.  The psychiatrist commented that 
it was presumed that the medication (Atenolol) was 
responsible for only the precipitation, and not the 
maintenance, of the veteran's current symptoms.  In April 
2002, upon the request by the RO for a medical opinion by a 
psychiatric examiner to assess the severity and extent of the 
veteran's service-connected aspect of her psychological 
state, the examiner found that the depression caused by the 
medication should have resolved, and that any further 
depression was secondary to the veteran's bipolar disorder, 
which is not service connected.  The examiner further 
concluded that there is no further psychological 
symptomatology with regard to the service-connected 
depressive disorder secondary to the medication.

Based upon the examination findings, the RO reduced the 
veteran's 30 percent evaluation for depressive disorder, 
which had been in effect since 1994, to zero percent 
effective February 1, 2003.  

With respect to the propriety of the rating reduction, the 
law provides that the duration of a rating is measured from 
the effective date assigned until the effective date of the 
actual reduction.  See Brown v. Brown, 5 Vet. App. 413 
(1993).  Where a rating has continued for five years or more 
at the same level, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied in order to properly effect a 
reduction of that rating.

These regulations provide that rating agencies will handle 
cases affected by change of medical findings or diagnoses so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  38 C.F.R. § 
3.344(a).  If doubt remains after according due consideration 
to all the evidence developed in accordance with paragraph 
(a) of 38 C.F.R. § 3.344, the rating agency will continue the 
rating in effect.  The rating agency will determine on the 
basis of the facts in each individual case whether 18, 24 or 
30 months will be allowed to elapse before the reexamination 
will be made.  38 C.F.R. § 3.344(b).

A reduction in evaluation requires, among other things, 
evidence of sustained material improvement under the ordinary 
conditions of life, as evidenced by full and complete 
examinations; reduction on the basis of a single examination 
is prohibited.  38 C.F.R. § 3.344(a), (b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has discussed the 
application of 38 C.F.R. § 3.344.  That regulation provides 
in pertinent part that: (1) the entire record of examinations 
and the medical history must be reviewed to ascertain whether 
the recent examination was full and complete; (2) 
examinations that are less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis for reduction; (3) ratings on account of diseases 
subject to temporary and episodic improvement (e.g. manic 
depressive or other psychotic reaction) will not be reduced 
on any one examination, except where all evidence warrants a 
conclusion of sustained improvement and that such improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

The Board in reviewing this case must focus on the evidence 
available to the RO at the time the reduction was 
effectuated.  Some care must be taken to ensure that a change 
in an examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  See 38 
C.F.R. §§ 4.1, 4.2, 4.13 (2002); see also Brown v. Brown, 5 
Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

This case presents a situation where the veteran was granted 
service-connected for a depressive disorder secondary to 
medication for hypertension and upon withdrawal of the 
medication, the associated depressive symptoms abated.  The 
veteran's increase to 30 percent was based on VA examination 
findings of major depression in partial remission with 
comments that the depression was initiated by Atenolol 
(medication for hypertension), even though the medication had 
been withdrawn.  When the veteran was examined in April 2000 
by VA examiner it was again noted that her major depression 
was in partial remission.  The examiner noted that he could 
not say with medical certainty that her depressive illness 
was directly the result of taking Atenolol.  He indicated, 
however, that in order to clearly ascertain the true nature 
and extent of the veteran's psychiatric symptoms, 
psychological testing was needed.  Psychological testing was 
conducted in February 2002 and the findings, in pertinent 
part, showed that although the veteran's depressive episodes 
may have been precipitated by the use of Atenolol, it clearly 
was not maintained by the medication since it had been 
withdrawn.  Thus the examiner concluded that only the initial 
precipitation of depressive symptoms during the 
administration of medication should be presumed service 
connected with the most debilitating symptoms, since the 
medication had been withdrawn, involving panic/anxiety and 
symptoms of mania/irritability.  In addition in April 2002, 
the VA examiner found that depression secondary to medication 
had been resolved and not found on examination.  

The Board finds that notwithstanding the fact that the RO's 
determination to reduced the evaluation assigned for 
depressive disorder from 30 percent to zero percent was based 
on review of the entire record and examinations that were as 
full and complete as that on which the 30 percent evaluation 
was assigned, the evidence clearly warrants the conclusion 
that, not only sustained improvement of the veteran's 
service-connected depressive disorder had been demonstrated 
but that the depression for which she had been service-
connected, (secondary to hypertension medication), had been 
abated.  The Board further finds that the RO properly applied 
the provisions of 38 C.F.R. § 3.344 (2002).

Since the competent medical evidence showed that the 
depressive disorder secondary to medication for the service-
connected hypertension had been resolved, the RO properly 
reduced the evaluation for the service-connected depressive 
disorder to zero percent.  

Under the regulations prior to November 7, 1996, a zero 
percent evaluation is appropriate where there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  Under the revised version of the regulations on and 
after November 7, 1996, a zero percent evaluation is 
warranted where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.

As for entitlement to a compensable evaluation on and after 
February 1, 2003, as a factual matter, because the medical 
evidence shows that the veteran no longer suffers from 
objectively observable manifestations of the depressive 
disorder for which she is service connected, a compensable 
evaluation is not warranted from that date forward.

The Board takes note that the veteran has been unemployed 
since 1995.  The record shows that she voluntarily left her 
job after taking five months of family medical leave.  There 
is no medical evidence to support her contentions that her 
occupational impairment is due to symptoms associated with 
her service-connected depressive disorder.  Indications in 
the medical records of her inability to work are associated 
with symptoms related to her diagnosed bipolar disorder, 
which is not service-connected.  (The Board notes that the 
veteran is seeking service connection for bipolar disorder 
and panic disorder with agoraphobia, as is further discussed 
in the remand section of this decision.)

As neither set of rating criteria for a compensable 
evaluation and/or an evaluation in excess of 30 percent for a 
service-connected psychiatric disorder have been met in this 
case for any of the periods in question, the preponderance of 
the evidence is against the veteran's claim for this benefit, 
and the claim must be denied.  In reaching this 
determination, the Board acknowledges VA's longstanding 
policy of resolving reasonable doubt in favor of the veteran 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 
2002).

3.  Additional Consideration -  Extraschedular Rating

In addition to an evaluation under the Rating Schedule, the 
Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter, if warranted, for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2002).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

In this case, in the August 2002 SSOC, the RO provided the 
provisions of 38 C.F.R. § 3.321(b)(1); however, the RO did 
not grant the veteran an increased evaluation on that basis.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).

In the present case, the veteran's service-connected 
depressive disorder is not shown to have required frequent 
periods of hospitalization.  Moreover, the evidence does not 
show that the veteran's depressive disorder is productive of 
marked interference with her ability to maintain employment.  
Although the record reflects that the veteran asserts that 
she is unemployed due to her depressive disorder, the 
objective evidence of record does not establish that her 
depressive disorder markedly interferes with her ability to 
maintain employment.

In short, although the veteran has experienced some 
impairment as a result of her depressive disorder, which is 
adequately contemplated by the evaluations assigned during 
the periods in question, the record does not reflect that her 
service-connected depressive disorder is productive of marked 
interference with her ability to maintain employment.  The 
Board therefore finds that further consideration or referral 
of this matter under the provisions of 38 C.F.R. § 3.321 is 
not necessary or appropriate.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for depressive disorder from September 12, 1994, to November 
6, 1996, and from November 7, 1996, to January 31, 2003, is 
denied.

Entitlement to a compensable evaluation for depressive 
disorder on and after February 1, 2003, to include the 
propriety of the reduction from 30 percent to zero percent, 
is denied.


REMAND

As noted above, during the pendency of the appellant's 
appeal, the VCAA was enacted.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  

The U.S. Court of Appeals for the Federal Circuit, on May 1, 
2003, invalidated the new duty-to-assist regulations codified 
at 38 C.F.R. § 19(a)(2) and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit explained 
that this is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that "[a]ll questions in a matter which is subject 
to decision by the Secretary shall be subject to one review 
on appeal by the Secretary," and that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

With regard to the issue of entitlement to service connection 
for bipolar disorder and panic disorder with agoraphobia, the 
record reflects that the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA.  Nor does the record reflect that the RO 
issued an evidence development letter consistent with the 
notice requirements of the VCAA.  The Court has indicated 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), as recently amended, require the RO to 
inform a claimant as to which evidence VA will provide and 
which evidence the claimant is to provide, and require remand 
where the RO failed to do so before transferring the case to 
the Board.  See Quartuccio, supra; see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of recent decisions.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  See also 
Charles, supra.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In addition, the Board notes that the competent evidence 
indicates that the veteran is currently receiving disability 
benefits from the Social Security Administration (SSA).  
There are no SSA records currently in the claims file.  The 
RO should obtain the veteran's records from the SSA.

Moreover, the Board construes a May 1999 written statement 
from the veteran's representative to be a notice of 
disagreement with the February 1999 decision wherein 
entitlement to a TDIU was denied.  See Gallegos v. Gober, 14 
Vet. App. 50 (2000).  An SOC has not been issued with regard 
to this matter.  Where a statement of the case has not been 
provided following the timely filing of an NOD, a remand, not 
a referral to the RO is required by Court precedent.  
Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, this claim is REMANDED for the following action:

1.  The RO should furnish the appellant 
a development letter consistent with 
the notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  The RO should obtain from the SSA any 
medical and non-medical records (e.g., 
disability determinations) pertinent to 
the veteran's claim for Social Security 
disability benefits.

3.  The RO should provide the veteran a 
statement of the case on the issue of a 
TDIU.  The veteran should be provided all 
appropriate laws and regulations 
pertinent to this issue, and apprised of 
her appellate rights and responsibilities 
regarding perfecting an appeal. 

4.  The RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) is completed 
with regard to this claim.

5.  Thereafter, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for 
bipolar disorder and panic disorder 
with agoraphobia.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
November 2002 SOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The issue of entitlement to a TDIU should be returned 
to the Board for appellate consideration only if the veteran 
perfects an appeal as to that issue.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



